82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jesus Blanco TERAN, Defendant-Appellant.
No. 95-10356.
United States Court of Appeals, Ninth Circuit.
Submitted March 28, 1996.*Decided April 9, 1996.

Before:  FLETCHER, PREGERSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jesus Blanco Teran, convicted by guilty plea of accepting a bribe in connection with the issuance of a border crossing card in violation of 18 U.S.C. § 201(b)(2)(A), appeals his 120-month sentence, imposed following this court's remand for resentencing.   We have jurisdiction, 28 U.S.C. § 1291, and we affirm.


3
Teran contends that the district court erred in applying U.S.S.G. § 2C1.1(c)(1), which provides for an increased sentence "[i]f the bribe was for the purpose of concealing or facilitating another criminal offense[.]"  This argument has no merit;  we have already upheld the district court's application of this guideline to Teran's sentence.  See United States v. Teran, No. 94-10255, 1995 WL 115569 (9th Cir.  March 16, 1995).   Nothing has changed in the interim and we decline to reconsider the issue.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3